Citation Nr: 0841451	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-26 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to July 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  The claims file was subsequently transferred to 
the RO in North Little Rock, Arkansas. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended) (2008).  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  Specifically, (1) the RO must obtain from 
the Social Security Administration (SSA) medical records it 
relied upon when granting the veteran SSA benefits and (2) 
the RO must associate with the claims file any outstanding 
post-service VA treatment records.

First, VA's duty to assist includes the responsibility to 
obtain any relevant records from the SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The veteran stated in his 
October 2004 claim that he had been receiving disability 
benefits from the SSA.  

The Board acknowledges that some of the SSA records have been 
associated with the claims file, specifically the SSA 
disability date determination and a listing of the medical 
evidence used to determine his SSA eligibility.  However, 
copies of two consultative examinations used in the SSA's 
determination have not yet been associated with the claims 
file. As these particular SSA records may be relevant to the 
claim on appeal, the RO should obtain them.

Additionally, the record reflects that there are outstanding 
post-service VA treatment records. Specifically, in the 
veteran's October 2004 claim, he indicated that he had been 
treated at the Central Arkansas Veteran's Health Care System 
located in Little Rock, Arkansas, for his emphysema beginning 
in 2000.

A review of the claims file reveals that the only VA 
outpatient treatment records associated with the veteran's 
claims file are dated from March 2004 through September 2004, 
and are related to treatment for a right ankle fracture, not 
emphysema.  Based on the veteran's October 2004 claim, there 
are potentially outstanding records pertinent to the claim.  
As these records may be material to the claim, VA must 
undertake reasonable efforts to obtain them. 38 U.S.C.A. 
§ 5103A(b); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the medical records relied 
upon by the SSA in granting the veteran's 
benefits and associate them with the 
claim's folder.  If no records are 
available, such notation should be made. 

2.  Obtain VA outpatient treatment 
records from the Central Arkansas 
Veterans Healthcare System John L. 
McClellan Memorial Veterans Hospital in 
Little Rock, Arkansas, for the period 
from 2000 to the present, regarding all 
treatment for emphysema. Any negative 
search result should be noted in the 
record. 

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

